Citation Nr: 1037901	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.   Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 until August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  PTSD has been productive of poor family and work 
relationships, inconsistent personal hygiene, and Global 
Assessment of Functioning scores between 36 and 60.

2.  Sleep apnea was not manifest in service, and is unrelated 
service.

3.  Sleep apnea, to include any increase or aggravation, is 
unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.149, 
Diagnostic Code 9411 (2009).

2.  Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).	

3.  Sleep apnea is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2005, November 2006, and February 2010 that fully addressed 
all notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a Supplemental Statement of 
the Case in July 2010.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in this 
decision. See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examinations, including in July 2010.  At that 
time, the examiner was provided the Veteran's claims file for 
review, took down the Veteran's history, considered the lay 
evidence from the Veteran, laid a factual foundation for the 
conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  Examination of 
the Veteran is found to be adequate for rating purposes.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, while the disability has been 
productive of varying levels of symptomatology during the period 
on appeal, it has not significantly changed such that a staged 
evaluation may be warranted.

In the September 2005 rating decision on appeal, an evaluation of 
30 percent for the PTSD was confirmed and continued, as effective 
August 22, 2003.  The Veteran appealed from the 30 percent 
evaluation and the September 2005 rating decision was modified by 
a December 2006 rating decision, granting a 50 percent rating 
effective April 27, 2004.  The Veteran's PTSD is rated under 38 
C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this 
code, a 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2009).

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (DMS) (4th ed. 1994).

GAF scores of 60 to 51 represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

Scores between 50 and 41 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school 41 functioning (e.g., no friends, unable to keep a 
job).  Id.

Where GAF scores are from 40 to 31, this is evidence of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
Id.

In February 2004, the Veteran complained of irritability, 
nightmares, insomnia, sweating, and an inability to tolerate 
people.  On assessment, the Veteran indicated that he slept for 
only 2 hours a night with some daytime napping.  He often awoke 
in a sweat and indicated that he jumps up with any noise.  The 
Veteran reported depressed mood, and suicidal ideation without 
intent or a plan.  His GAF score was 36.

In April 2004, the Veteran was living alone, having recently 
separated from his fourth wife.  He has a poor work history, 
hoarded clothes he no longer wore and TVs that no longer worked.  
The Veteran felt others were talking about him everywhere and 
"whispering nasty things."

An outpatient visit note from October 2004 indicates that the 
Veteran was drowsy, apathetic, and endorsed intrusive thoughts of 
disaster, however his hoarding behaviors had reduced since his 
last appointment.  During his visit, there was a fire drill and 
it was noted that the Veteran did not appear distressed by it.  
The Veteran was soft-spoken, with monotonous speech of 
unremarkable rate.  His affect was mildly anxious and his mood 
was irritable.  The Veteran had transient passive death wishes, 
but reported no homicidal ideation.  He had no hallucinations or 
peripheral illusions and insight was fair, at best, while 
judgment was variable.  The Veteran's GAF score was 39.

On VA examination in June 2005, the Veteran indicated a 36 year 
history of difficulty falling asleep and staying asleep.  He had 
symptoms of isolation, social withdrawal, anxiety, and recurrent 
thoughts of death.  Crowds made the Veteran feel that he was 
being watched and he became hyper vigilant.  He endorsed trouble 
sleeping and staying asleep, and that he had daytime flashbacks 
about war.   The Veteran was described as a reliable historian, 
he was oriented within normal limits, had appropriate hygiene, 
and appropriate behavior.  His affect and mood were normal and 
speech was within normal limits.  Thought process was also 
appropriate, judgment was unimpaired and abstract thinking was 
normal.  The Veteran did have mild memory loss which included 
forgetting names, directions, and recent events.  Suicidal and 
homicidal ideations were absent.  The conclusions drawn by the 
examiner were that the Veteran had no difficulty performing 
activities of daily living, but did show difficulty in 
establishing and maintaining effective work and social 
relationships due to anger and irritability.  His GAF score was 
assessed as 60.

A sleep study report from June 2005 indicated a history of 
nightmares, sleep talking, nocturnal sweating and teeth grinding.  
The Veteran stated that he ruminated and worried when attempting 
to sleep, and that he was fearful about being able to wake up.

In August 2005 the Veteran's wife stated that the Veteran yelled 
out loud and jumped in his sleep.  She also reported that the he 
sweat in his sleep and that he slept with a gun.

The Veteran reported depression, insomnia and nightmares in May 
2008.  His wife reported that he had not been bathing or shaving 
and that she was the one who had brought him in for a 
psychotherapy assessment that day.  The Veteran was very jumpy in 
his sleep and kept a pistol in a drawer in bedroom.  He described 
nightmares involving falling, trying to dodge things, and 
fighting.  There were reports of feeling worthless and thoughts 
of dying, but he denied the urge to hurt himself.

In August 2008, the Veteran reported difficulty sleeping, racing 
thoughts, and feelings of hopelessness.  He indicated that he 
slept with a pistol in his drawer and said that the reason for 
this involved recent break-ins in his neighborhood.

A psychotherapy note of May 2009 indicated that the Veteran had 
not been sleeping well and his anhedonia and irritability were 
complicating his relationship with his wife.  The Veteran 
indicated that he did not feel like going places with his wife 
and that he was afraid that she might file for divorce.

On VA examination in July 2010, the Veteran reported that his 
relationship with his current wife was "bad."  He had five 
children, one of whom he was in contact with, and no friends, but 
was in touch with his siblings and parents.  The Veteran was able 
to perform activities of daily living independently, but did have 
some lapses in maintaining personal hygiene.

The Veteran described his mood as "quiet," and stated that he 
was usually depressed.  He appeared dysphoric during his 
examination and reported a loss of pleasure.  He had social 
withdrawal and isolation as well as problems with apatite in 
weight change.  The Veteran had sleep difficulties due to his 
mood and pain.  He found it hard to fall asleep and was usually 
restless throughout the night.  He displayed some psychomotor 
retardation, by not psychomotor agitation.  The Veteran reported 
difficulty concentrating and indicated that his mind often 
wanders off.  He denied memory problems and recurrent thoughts of 
death.  Nightmares, avoidance behavior and irritability were 
endorsed, as well as hypervigilance and strong startle reaction.  
The Veteran's GAF score was determined to be 50 based on severe 
psychiatric symptoms causing functional impairment.  His social 
and family role functioning was marked by social withdrawal, 
isolation, lack of friendships, several unsuccessful marriages, 
reduction in leisure pursuits, and interference in performing 
routine self-care activities.  His symptoms were described as 
causing deficiencies in most areas.

After a careful review of the evidence above, the Board finds the 
Veteran's PTSD to be 70 percent disabling.  The current 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2009).

The 70 percent rating which this decision assigns requires 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

In order to for his symptoms to warrant a higher, 100 percent 
rating, there must be evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

Here, the record reflects a history of poor family and work 
relationships with an inability to maintain friendships.  
Although he denied suicidal ideation in his most recent VA 
examination, the Veteran has admitted to frequent thoughts of 
death.  Furthermore, the Veteran has been unable to consistently 
maintain personal hygiene.  Finally, the Board notes that the 
2010 examiner indicated that the Veteran's PTSD caused 
"deficiencies in most areas" and his GAF score was 50 due to 
"severe" symptoms.

In spite of the severity of the symptomatology listed above, a 
100 percent rating is not warranted as the Veteran does not have 
gross impairment in thought processes or communication, has no 
delusions or hallucinations, and his only disorientation related 
to the date.  The Board recognizes GAF scores as low as 36, 
however given his level of functioning, a 70 percent rating is 
most consistent with his overall disability picture.

The Veteran has asserted that his disability is more than 50 
percent disabling, and to the extent that his statements are 
consistent throughout the record and many corroborated by his 
wife, the Board finds his testimony to be credible and highly 
probative.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the Veteran's 
PTSD disability has been 70 percent disabling throughout the 
periods on appeal.  All evidence has been considered and there is 
no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.

Service Connection

The Veteran has claimed entitlement to service connection for 
sleep apnea.  The record reflects that he seeks his claim on a 
direct basis as well as on a theory that sleep apnea is secondary 
to his service connected PTSD.  Before proceeding, it is noted 
that appellant's claims are to be considered broadly by the 
Board.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It is 
recognized that, given the Veteran's symptoms detailed above and 
below, the claim of entitlement to service connection for sleep 
apnea may be inclusive of a claim of a more generalized claim for 
disordered sleep.  As chronic sleep impairment is among the 
regulatory criteria considered in rating the Veteran's PTSD, mere 
sleep impairment alone is not considered within the Veteran's 
appeal on the issue of service connection.  Rather, the Board's 
analysis here is more strictly limited to sleep apnea in so far 
as it represents a form of disordered breathing.

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen, supra.  
Thus, in this case, in order to warrant service connection for 
sleep apnea on a secondary basis, the evidence must show that it 
was caused or aggravated by a service-connected disease or 
injury.

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected disease 
or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated 
as paragraph (c), and a new paragraph (b) was added, which 
describes a requirement for VA to establish a baseline for a 
disability before adjudicating the question of unnatural 
progression of that disability due to a service-connected disease 
or injury.  Here, however, the claim on appeal was received by VA 
prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 
3.310 are not for application in the immediate case.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran has not alleged that the claimed disability was 
incurred in combat, and   therefore the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

Service treatment records reflect that a March 1969 "ETS" 
examination revealed no abnormalities and the Veteran's throat 
and lungs were normal.  In his reported medical history, the 
Veteran affirmatively denied any instance of throat trouble, 
shortness of breath, or frequent trouble sleeping.  The Veteran 
separated from duty in August 1969, with the remaining service 
treatment records showing no complaints or treatment referable to 
sleep apnea.

Based on the foregoing, the service treatment records show no 
symptoms of sleep apnea during active duty.  However, this does 
not in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that currently diagnosed sleep apnea is not related to 
active service or a service connected disease or injury, for the 
reasons discussed below.

Following his 1969 separation from active service, in February 
2004 the Veteran reported snoring, congestion, inability to 
breathe and feeling choked up at night.  He stated that he awoke 
gasping for breath.  He reported these same symptoms again in 
April.

In June 2004 the Veteran presented with a history of loud 
snoring, frequent nocturnal awakening, waking up chocking and 
gasping for breath during sleep, cessation of breathing witnessed 
by his wife, restless and unrefreshing sleep, leg kicking during 
sleep, nightmares, night sweats, difficulty falling asleep, among 
other symptoms.  The diagnosis included ruling out obstructive 
sleep apnea syndrome.

In June 2005 the Veteran underwent a sleep study.  He reported 
mild daytime sleepiness but also uncontrollable sleep attacks.  A 
history of loud snoring and nocturnal awakenings was reported.  
These awakenings sometimes occurred with choking and gasping for 
breath.  Significant comorbidity factors reported included 
depression, anxiety, and gastroesophageal reflux disease.  During 
the study, clinically significant sleep-disordered breathing was 
noted, and positive airway pressure therapy was recommended.  
Diagnoses of obstructive sleep apnea syndrome, 
psychophysiological insomnia, and sleep bruxism were indicated.

In an August 2005 letter to VA, the Veteran's wife stated that 
during his sleep, the Veteran yells, jumps and sweats heavily at 
least four times a week.

In May 2008, the Veteran was very jumpy in his sleep.  He was 
using a continuous positive airway pressure (CPAP) machine 
regularly, but not optimally.  In June 2008, the Veteran reported 
that he had not been using his CPAP machine for a long time.  
Specifically, he tries it on some days but must remove the mask 
within a few minutes.  The Veteran was unable to say why he could 
not tolerate the mask and did not bring the device with him into 
the clinic for adjustment.  It was noted that the Veteran had 
poor sleep hygiene and was still snoring. 

In August 2008, the Veteran was not using his CPAP machine due to 
discomfort with the mask.  He snored loudly five to seven times a 
week, and awoke with snorting, coughing or chocking three to four 
times a week.  The Veteran stopped breathing or struggled for 
breath during sleep one to two times a week.

In May 2009 the Veteran reported that he was not sleeping well 
and that he had been sleeping on the sofa alone due to marital 
difficulties.  He endorsed a sinus problem which inhibited 
breathing at night, and stated that he woke frequently.  He was 
still unable to use his CPAP machine.

On VA examination in July 2010, the Veteran's history of sleep 
apnea was recorded and it was noted that he had an elongated soft 
palate.  Following a review of the record, the examiner opined 
that "sleep-disordered breathing" describes a group of 
disorders characterized by pauses in breathing or quality of 
ventilation during sleep.  She indicated that the Veteran's sleep 
apnea, one such disorder, more often occurs with advanced age and 
obstruction, as in elongated soft palate.  After noting that the 
Veteran had both advanced age and obstruction, she concluded that 
sleep apnea was not associated with, or aggravated by the 
Veteran's PTSD.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the symptoms of sleep apnea are capable of 
lay observation.  Furthermore, a medical professional had 
supported the Veteran's diagnosis of the disability.  
Accordingly, the Veteran's statements constitute competent 
evidence.  Furthermore, as the Veteran has been consistent in his 
testimony and statements, many of which are corroborated by 
statements from his wife, the Board finds the Veteran to be 
credible in his assertions.

Nonetheless, service treatment records do not reflect in-service 
complaints referable to sleep apnea nor does the Veteran's 
medical examination at separation indicate a respiratory or sleep 
disorder.  No evidence has been associated with the record that 
suggests a direct connection between sleep apnea and the 
Veteran's service.  Furthermore, the Veteran has not testified to 
continuous symptomatology since separating from active duty.  In 
light of the foregoing, service connection for sleep apnea cannot 
be awarded on a direct basis.

Throughout the record, the Veteran has averred that his sleep 
apnea is related to his service-connected PTSD.  To that end, the 
Board reiterates that not only did the 2010 VA examiner indicate 
that the Veteran's sleep apnea was not associated with, or 
aggravated by the Veteran's PTSD, she also provided a well-
reasoned  rationale for her conclusion.  

To the extent that he appellant believes that his sleep apnea is 
related to a service-connected disease of injury, his pleadings 
are remarkably non-specific.  Even if we were to accept that he 
is competent to establish the etiology of the claimed disability, 
the Board concludes that the expertise and reasoning provided by 
the VA examiner is far more probative than the Veteran's lay 
assertions.  Thus the Board finds that based on the 2010 VA 
examination in combination with the lack of competent evidence 
showing a link between the Veteran's sleep apnea and his service 
connected PTSD or any service-connected disease or injury, 
service connection for sleep apnea on a secondary basis cannot be 
granted at this time.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An evaluation of 70 percent for PTSD disability is granted 
subject to the controlling regulations applicable to payment of 
monetary benefit.

Service connection for sleep apnea, to include as secondary to 
posttraumatic stress disorder, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


